                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

RONALD B. GRAY,                                )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )         CV 318-045
                                               )
ANDRIA MAYBERRY; MYA KAY                       )
DOUGLAS; and THE TMG FIRM, LLC,                )
                                               )
              Defendants.                      )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Wheeler Correctional Facility in Alamo, Georgia, is

proceeding pro se and in forma pauperis (“IFP”). On December 17, 2018, the Court issued a

Report and Recommendation (“R&R”) recommending dismissal of Plaintiff’s complaint for

failure to state a claim. (Doc. no. 17.) On January 9, 2019, Plaintiff objected to the Court’s

R&R and alleged new facts not included in his second amended complaint. (Doc. no. 19.)

The Court construed Plaintiff’s objections to include a motion for leave to file a third

amended complaint, which the Court granted. (Doc. no. 20.) On January 28, 2019, Plaintiff

filed his third amended complaint. (Doc. no. 21.) The Court vacates its December 17th

R&R in a simultaneously filed order. Plaintiff’s third amended complaint is before the Court

for screening. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v.

Donald, 165 F. App’x 733, 736 (11th Cir. 2006).
I.      SCREENING OF THE THIRD AMENDED COMPLAINT

        A.     BACKGROUND

        Plaintiff names as Defendants (1) Andria Mayberry; (2) Mya Kay Douglas; and (3)

The TMG Firm, LLC (“TMG”). (Doc. no. 21-1, p. 1.) Taking all of Plaintiff’s factual

allegations as true, as the Court must for purposes of the present screening, the facts are as

follows.

        Defendant Mayberry disclosed private facts to the public in the book titled “Before

Empire: Raising Bryshere ‘Yazz The Greatest’ Gray.” (Id. at 2.) Defendant Mayberry’s

disclosure of information in the book amounted to defamation, intentional infliction of

emotion distress, invasion of privacy, and negligence. (Id.) Defendant Mayberry is quoted

in the book as stating facts about Plaintiff she knew were false, defamatory, and malicious.

(Id.) Specifically, in the book, she stated

        [h]e brutally assaulted me while I was at his grandmother’s house while laying
        on his bed (my face was disfigured and my front tooth was missing). I was
        seven months pregnant carrying his son Bryshere during the assault. The
        assault induced my labor. His mother and grandmother heard me scream for
        help, but they were unable to get the door unlocked. He assaulted me again
        after I delivered our son by kicking and punching me because I did not want to
        co-parent with him. His family said that he is diagnosed with schizophrenia.

(Id.) This incident allegedly occurred in 1995, Defendant Mayberry provided her statement

sometime in 2016, and the book was published in April of 2017. (Id. at 2-3.) Ms. Mayberry

is the only person who knew and provided this false, defamatory, and malicious information.

(Id.)

        There is no medical evidence to support her allegations, and no one from Plaintiff’s

family knew of this information until the book was published.          (Id. 2-3.)   Defendant

Mayberry’s statements defame Plaintiff’s mother and grandmother, both of whom are

                                              2
deceased. (Id. at 3.) Plaintiff’s mother and grandmother cared for Defendant Mayberry

during and after she was pregnant with Plaintiff’s son. (Id.)

       As a result of Defendant Mayberry’s false and outrageous statements about Plaintiff

in the book, Plaintiff suffered severe distress from media attention when the book was

published and marketed through social media outlets, websites, and television programs like

“The View” and “The Real.” (Id.) The release of the information through the media is

public disclosure of embarrassing facts. (Id.) The book describes raising Plaintiff’s son,

who was a star on the Fox television show “Empire.” (Id.)

       Because of the published lies about him, Plaintiff has lost his relationship with his

son, siblings, and associates. (Id.) Plaintiff is ridiculed and harassed in prison by inmates.

(Id.) The statements tarnished his reputation, causing him to eventually have trouble finding

a job and social life. (Id.) Further, he is characterized and surrounded by negative publicity,

which places him in a false light and requires counseling sessions. (Id.)

       Defendant Mya Kay Douglas is the co-author of the book. (Id. at 4.) She purposely

and intentionally quoted the statements of Defendant Mayberry with knowledge the

statements were not true. (Id.) She had the specific intent to cause harm to Plaintiff in

quoting the statements. (Id.) She is liable for libel and defamation, and her acts took place

in 2016 causing the book to be printed in April 2017. (Id.)

       On April 2017, Defendant TMG published the Book. (Id.) Defendant TMG failed to

supervise and verify the statements of Defendants Mayberry and Douglas, and it failed to

investigate the defamatory speech for truthfulness by researching medical records and police

reports. (Id.) Defendant TMG is also liable for the actions of Defendants Mayberry and

Douglas based on the respondeat superior doctrine. (Id.)

                                               3
       B.     DISCUSSION

              1.      Legal Standard for Screening

       The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). A

claim is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (per curiam) (citing Mitchell

v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997)).

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must



                                               4
provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404

U.S. 519, 520 (1972) (per curiam); Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

However, this liberal construction does not mean that the court has a duty to re-write the

complaint. Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

               2.     Plaintiff Fails to State a Claim Against Defendants under 42 U.S.C.
                      § 1983 Because Defendants Are Not State Actors

       Plaintiff fails to state a viable § 1983 claim against Defendants because they are not

state actors. To establish a § 1983 claim, a plaintiff must show “the conduct complained of (1)

was committed by a person acting under color of state law and (2) deprived the complainant of

rights, privileges, or immunities secured by the Constitution or laws of the United States.”

Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). Consequently, “‘the under-color-of-

state-law element of § 1983 excludes from its reach merely private conduct, no matter how

discriminatory or wrongful.’” Focus on the Family v. Pinellas Suncoast Transit Auth., 344

F.3d 1263, 1277 (11th Cir. 2003) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

49-50 (1999)). However, a private actor may qualify as a “state actor” for purposes of § 1983

if one of three conditions is met: “(1) the State has coerced or at least significantly encouraged

the action alleged to violate the Constitution (‘State compulsion test’); (2) the private parties

performed a public function that was traditionally the exclusive prerogative of the State

(‘public function test’); or (3) ‘the State had so far insinuated itself into a position of

interdependence with the [private parties] that it was a joint participant in the enterprise[]’


                                                5
(‘nexus/joint action test’).” Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir.

2001) (quoting NBC, Inc. v. Communications Workers of America, 860 F.2d 1022, 1026-27

(11th Cir. 1988)).

          Nothing in Plaintiff’s complaint establishes any Defendant was working under color of

state law. There is no allegation, let alone the slightest indication, of state activity in the events

alleged by Plaintiff. Thus, Defendants’ conduct is clearly private action committed by private

actors.

                 3.     Plaintiff Fails to State Claims Against All Defendants for Intentional
                        Infliction of Emotional Distress and Negligent Infliction of
                        Emotional Distress

          Plaintiff alleges all three Defendants caused him intentional infliction of emotional

distress by publishing the book. (Doc. no. 21-1, pp. 2-4.) To state a claim for intentional

infliction of emotional distress Plaintiff must show: (1) the conduct was intentional or

reckless; (2) the conduct was extreme or outrageous; (3) there is a causal connection between

the wrongful conduct and the emotional distress; and (4) the resulting emotional distress is

severe. Thornton v. Jackson, 998 F. Supp. 2d 1365, 1382 (N.D. Ga. 2014); Northside Hosp.,

Inc. v. Ruotanen, 541 S.E.2d 66, 68–69 (Ga. Ct. App. 2000). To recover, the extreme or

outrageous conduct must be directed towards the distressed party, or otherwise, the claim

would be for defamation. See Carter v. Willowrun Condo. Ass’n, Inc., 345 S.E.2d 924, 926-

27 (Ga. Ct. App. 1986) (finding no intentional infliction of emotional distress claim for

renter where letter directed to lessor was about renters but not sent to them).

          “Defamatory remarks made to others or to the public in general are classic examples

of conduct that, though harmful to the plaintiff, was directed toward the hearer of the

statements, not to the plaintiff, and thus is not actionable as intentional infliction of

                                                  6
emotional distress.” Lively v. McDaniel, 522 S.E.2d 711, 713-14 (1999). Plaintiff clearly

alleges the statements were written in a book to tell the public a story about raising Plaintiff’s

son. (Doc. no. 21-1, p. 3.) Nothing in Plaintiff’s allegations indicate the book was directed

to him. Thus, Plaintiff fails to state a claim for intentional infliction of emotional distress.

       Plaintiff also alleges generally Defendants commited negligent infliction of emotional

distress. (Id. at 1.) “In the absence of pecuniary loss, three elements are necessary to prevail

on a claim for negligent infliction of emotional distress: ‘(1) a physical impact to the

plaintiff; (2) the physical impact causes physical injury to the plaintiff; and (3) the physical

injury to the plaintiff causes the plaintiff's mental suffering or emotional distress.’” Reid v.

Waste Indust. USA, Inc., 812 S.E.2d 582, 590 (Ga. Ct. App. 2018) (quoting Coon v. Med.

Ctr., Inc., 797 S.E.2d 828, 836 n.8 (Ga. 2017). Here, Plaintiff does not allege any physical

impact ever occurred, let alone one causing him mental suffering or emotional distress.

Instead, he alleges the statements published in the book caused his mental suffering and

emotional distress. (Doc. no. 21-1, pp. 2-4.) Therefore, Plaintiff fails to state a claim for

negligent infliction of emotional distress.

               4.      Plaintiff Fails to State Claims Against All Defendants for Slander
                       and Harassment

       Plaintiff alleges generally Defendants slandered him. (Id. at 1.) Under Georgia law,

“[t]o be actionable as slander, an oral communication must be both false and malicious. Fink

v. Dodd, 649 S.E.2d 359, 367 (Ga. Ct. App. 2007) (citing Williams v. Trust Co., 230 S.E.2d

45, 47 (Ga. Ct. App. 1976)); see also O.C.G.A. § 51-5-4; Garren v. Southland Corp., 221

S.E.2d 571, 573 (Ga. 1976) (“Thus[,] it is the writing of the defamatory words that

distinguishes libel from slander.”) Plaintiff alleges it was the statement written in the book


                                                 7
that constitute the defamatory words. (Doc. no. 21-1, p. 2-4.) Therefore, Plaintiff fails to

state a claim for slander against Defendants because the complained of statements were

written.

       To the extent Plaintiff is alleging harassment as an independent cause of action as

opposed to a part of his defamation claim, he fails to state a claim against Defendants.

Plaintiff alleges generally Defendants harassed him. (Id. at 1.) He does not allege any

statutory or common law basis for this cause of action, let alone facts supporting his claim.

Such conclusory statements devoid of any factual enhancement are insufficient, and thus,

Plaintiff’s fails to state a claim for harassment. Iqbal, 556 U.S. at 678.

II.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS

DISMISSAL of Plaintiff’s § 1983 claim, and his claims for intentional infliction of emotional

distress, negligent infliction of emotional distress, slander, and harassment. In a companion

Order, the Court has allowed to proceed Plaintiff’s claims against Defendants for negligence,

defamation by libel, and invasion of privacy by public disclosure of embarrassing facts under

Georgia law.

       SO REPORTED and RECOMMENDED this 5th day of February, 2019, at Augusta,

Georgia.




                                                8
